Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-02309-SKC

   FRANKLIN MERRILL; ANTHONY GLOVER;
   KEITH HERRING; ANTHONY DENNIS;
   LARRY JURCAK; SAMI NASR;
   RONALD DENNIS; RONALD LACY;
   JAMES NEWBERRY; TAMI POTIRALA;
   CRAIG WILLIAMS; ZIGMUND GUTOWSKI;
   JOSEPH HORION; ERIC ARD;
   ALLEN CASHMAN; ADAM HEIDE;
   EDUARDO SUSTAITA; JOSE GARCIA;
   ERIC ROBERTSON; BECKY AUSTIN;
   JEFFREY BIGGS; PAULA HORION;
   JOSE LIMON; GERORD THOMAS;
   JAIME PARRALES; TURRELL SANDERS;
   EARNEST WARD, JR.; CHRISTOPHER ZDENEK;
   DANNY LLOYD; DUANE VANDERKAMP;
   JOEY BROWN; MELANIE BROWN;
   ORLANDO LEBRON; CHARLES TANKSLEY;
   GARY GRUBBS; CHRIS BEAUPRE;
   RAYNOLD CORNEILLE; JULIAN LAFRANKS;
   ANDRE ELLIS; BENJAMIN JOHNSON;
   ELVRETT LITTLEJOHN; JESSIE BRAXTON, JR.;
   JOHNNIE WYNNE; STEVEN KORTMAN;
   TERRY JONES; DONALD CREASMAN;
   ALEXANDER FLANIGAN; and
   TIM HOLLINGSWORTH;
   all individuals,

          Plaintiffs,

   v.

   CONTRACT FREIGHTERS, INC. a/k/a CFI, a Missouri
   corporation registered to conduct business in Colorado,

          Defendant.


            DEFENDANT’S MOTION TO DISMISS AND COMPEL INDIVIDUAL
                              ARBITRATIONS




                                                 1
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 2 of 12




          Defendant Contract Freighters, Inc. (“CFI”) hereby files this Motion to Dismiss Plaintiffs’

   First Amended Complaint (“Complaint”) and Compel Individual Arbitrations pursuant to Rule

   12(b)(1) of the Federal Rules of Civil Procedure and the doctrine of issue preclusion.

                                          INTRODUCTION

          Plaintiffs filed this lawsuit in an attempt to re-litigate claims against CFI that Magistrate

   Judge Mix already dismissed and compelled to individual arbitrations.

          Plaintiffs filed a lawsuit against CFI and others in 2016 asserting claims for unpaid wages

   and retaliation under the Fair Labor Standards Act (“FLSA”). See Case No. 1:16-cv-02242-KLM,

   United States District Court for the District of Colorado (“Merrill I”). CFI moved to dismiss those

   claims for lack of jurisdiction. (See Merrill I Dkt. #s 58, 75, 83, 94, 97, and 107.) Specifically,

   Plaintiffs contracted with CFI to transport goods, and each Plaintiff’s relationship with CFI was

   created and is governed by a Contractor Hauling Agreement (the “Agreement”), which sets forth

   each party’s rights and obligations thereunder. Those Agreements require Plaintiffs to arbitrate all

   claims against CFI arising out of the Agreements on an individual basis in Joplin, Missouri.

          In October 2017, Judge Mix, the presiding judge in Merrill I, properly compelled Plaintiffs’

   claims against CFI to individual arbitrations. (Merrill I Dkt. # 164.) Thereafter, in June and July

   2018, Merrill I proceeded to a bench trial against the remaining defendants, Pathway Leasing, LLC

   and Matthew Harris, Pathway Leasing’s principal.1 (Merrill I Dkt. #s 268-274.) Plaintiffs and

   Pathway Leasing are still awaiting a ruling from Judge Mix on the Merrill I trial.

          In January 2019, Plaintiffs filed a motion for reconsideration of Judge Mix’s Order

   compelling Plaintiffs’ claims against CFI to individual arbitrations. (Merrill I Dkt. # 298.) After




   1
    Plaintiffs rented trucks from Pathway Leasing and, as further summarized below, alleged CFI
   and Pathway Leasing were “joint employers.”
                                                    2
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 3 of 12




   seven total briefs were submitted and oral argument was held, Judge Mix denied Plaintiffs’ motion

   and upheld her original order compelling Plaintiffs’ claims to individual arbitrations. (Merrill I

   Dkt. #s 298-300, 302, and 326.)

          Despite Judge Mix’s ruling, not once, but twice, that Plaintiffs’ claims against CFI could

   only proceed in individual arbitrations in Joplin, MO, the same Plaintiffs filed the instant action

   alleging the same claims against the same defendant. This Court should dismiss this lawsuit for

   two reasons. First, Plaintiffs’ lawsuit is barred by the doctrine of issue preclusion. Again, this

   lawsuit is brought by the exact same Plaintiffs as in Merrill I, the same defendant is involved, the

   same Agreements govern the relationship between Plaintiffs and CFI, and the exact same claims

   are alleged. The parties and Judge Mix have already expended substantial resources addressing

   the scope and enforceability of the Agreements in Merrill I. This new lawsuit flagrantly disregards

   Judge Mix’s prior Orders and should immediately be dismissed.

          Second, even on the merits, Plaintiffs’ Complaint must be dismissed for the exact same

   reasons previously raised before Judge Mix. Namely, all of Plaintiffs’ claims as asserted against

   CFI arise out of the Agreements, are governed by the Agreements, and must be compelled to

   arbitration. Therefore, CFI respectfully requests the Complaint be dismissed with prejudice.

                        BACKGROUND AND PROCEDURAL HISTORY

   I.     Plaintiffs’ Claims in Merrill I and CFI’s Motion to Dismiss and Compel those Claims
          to Individual Arbitrations.

          Plaintiffs filed a lawsuit against Pathway Leasing and Matthew Harris (the principal

   member and Pathway’s registered agent) on September 6, 2016, asserting purported collective

   action claims for alleged violations of the FLSA. Plaintiffs’ Complaint generally alleged Pathway

   Leasing misclassified the named Plaintiffs and other similarly situated individuals as “lessees or




                                                    3
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 4 of 12




   independent contractors” when they were in fact employees and, therefore, Plaintiffs claimed they

   are subject to the FLSA’s minimum wage provisions. (See generally Merrill I Dkt. # 1.)

          Plaintiffs filed amended complaints on November 27, 2016 and December 19, 2016,

   naming TransForce, Inc. (“TransForce”), XPO Logistics Truckload, Inc., and Con-Way

   Truckload, Inc. (Merrill I Dkt. #s 24, 54.) As clarified in briefings filed in Merrill I, TransForce

   is the parent company of Contract Freighters, Inc. (the named defendant in the instant lawsuit),

   which is formally known as XPO Logistics Truckload, Inc., which is also formally known as Con-

   Way Truckload, Inc. (Merrill I Dkt. # 58, fn. 1.) In other words, the same entity named in

   Merrill I is named in the present lawsuit, and Plaintiffs just removed TransForce, Pathway

   Leasing, and Matthew Harris as defendants.

          In Merrill I, Plaintiffs alleged they and other similarly situated individuals performed

   hauling services for CFI in the capacity of employees rather than independent contractors and that

   the relationship between CFI (as a motor-carrier) and Pathway Leasing (as a lessor) constituted a

   joint-employment relationship. (Id.)

          On January 10, 2017, CFI filed a Motion to Dismiss and Compel Individual Arbitrations

   pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure and the FAA, 9 U.S.C. § 1, et

   seq., demonstrating Plaintiffs must submit their claims to individual arbitrations pursuant to the

   Agreements that created and governed their relationship with CFI. (See Merrill I Dkt. # 58.)

   Plaintiffs filed their Response on January 31, 2017. (Merrill I Dkt. # 75.) Then, on February 13,

   2017, Plaintiffs filed a Fourth Amended Complaint, adding two more named plaintiffs. (See

   Merrill I Dkt. # 82.)

          On March 20, 2017, CFI filed a Motion to Dismiss Plaintiffs’ Fourth Amended Complaint

   and Compel Individual Arbitrations (“Second Motion to Compel Individual Arbitrations”),



                                                    4
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 5 of 12




   incorporating the arguments made in CFI’s Motion. (Merrill I Dkt. # 94.) Plaintiffs responded on

   March 30, 2017. (Merrill I Dkt. # 97.) CFI filed its reply on April 13, 2017. (Merrill I Dkt. #

   107.)

            On October 5, 2017, Judge Mix entered an Order granting CFI’s Second Motion to Compel

   Individual Arbitrations. (Merrill I Dkt. # 164, “Order.”) In doing so, Judge Mix recognized the

   presumption in favor of arbitration, which “applies with even greater force” when the arbitration

   provision at issue is framed broadly, and then provided a detailed and comprehensive analysis on

   Plaintiffs’ claims against CFI, the language at-issue in the agreements, and relevant case law, and

   ultimately concluded Plaintiffs’ claims for unpaid wages and retaliation fell within the scope of

   the arbitration provisions. (Id. at pp. 5-7.)

            A 7-day bench trial commenced between Plaintiffs, Pathway Leasing, and Matthew Harris

   on June 25, 2018. (See Merrill I Dkt. #s 268-274.) On July 27, 2018, Pathway Leasing filed a

   Motion to Decertify 29 U.S.C. § 216(b) Collective Action based on the evidence presented during

   the bench trial. (Merrill I Dkt. # 275.) Judge Mix orally granted Pathway Leasing’s Motion to

   Decertify on February 21, 2019, dismissing the opt-in plaintiffs’ claims without prejudice.

   (Merrill I Dkt. # 303, p. 1.) The Court has not yet issued a ruling in connection with the bench

   trial.

            To date, Plaintiffs have not made any demands for arbitration against CFI. Based on

   conferrals, CFI understands Plaintiffs are waiting to do so until Judge Mix enters a ruling on the

   Merrill I bench trial.

   II.      Plaintiffs Asked Judge Mix to Reconsider Her Order Compelling Their Claims to
            Individual Arbitration.

            On January 17, 2019—more than a year after Judge Mix compelled Plaintiffs’ claims

   against Defendant to arbitration and more than six months after Plaintiffs’ claims against Pathway

                                                   5
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 6 of 12




   Leasing proceeded to a bench trial—Plaintiffs filed a Motion to Reconsider Judge Mix’s Order

   compelling their claims to arbitration. (Merrill I Dkt. # 298.) Plaintiffs’ Motion to Reconsider

   was premised on the United States Supreme Court decision in New Prime v. Oliveira, 139 S. Ct.

   532 (2019), alleging New Prime “now makes clear that arbitration provisions of the type between

   Plaintiffs and former XPO Defendants, i.e., an arbitration provision between a trucking company

   and purported independent contractors, is in fact a ‘contract[] of employment of . . . any other class

   of workers engaged in foreign or interstate commerce’ and expressly excepted from operation of

   the [FAA].” (Dkt. # 298, p. 3 (quoting New Prime, 139 S.Ct. at 536).)

             After oral argument on this issue and a total of seven briefs were filed2, Judge Mix denied

   Plaintiffs’ Motion to Reconsider and upheld her Order compelling Plaintiffs’ claims against CFI

   to arbitration on April 29, 2019. (Merrill I Dkt. # 326.) Judge Mix thoroughly explained her

   rationale in 14 pages and ultimately held New Prime did not preclude the Court from dismissing

   those claims in favor of arbitration pursuant to Missouri law—the parties’ choice of law in the

   Agreements. (Id.)

             Despite Judge Mix’s rulings in Merrill I, Plaintiffs filed this lawsuit alleging, yet again,

   that CFI violated the FLSA by not paying minimum wage and retaliating against them. Plaintiffs’

   Complaint is nearly identical to Merrill I, and the same arbitration agreements govern the parties’

   relationships. This case should not and cannot proceed.

                                               ARGUMENT

             The Court should dismiss Plaintiffs’ Complaint with prejudice for two reasons: (1)

   Plaintiffs’ claims are barred by the doctrine of issue preclusion, and (2) even on the merits, this

   Court lacks jurisdiction for the same reasons already decided by Judge Mix—they entered into



   2
       Supplemental briefs were filed at the request of Judge Mix on various issues.
                                                      6
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 7 of 12




   valid and enforceable mutual agreements to individually arbitrate their claims against CFI in

   Joplin, Missouri.

   I.     Plaintiffs’ Complaint Must Be Dismissed Because Their Claims Are Barred by Issue
          Preclusion.

          Judge Mix has decided not once, but twice, that the Court lacks jurisdiction over Plaintiffs’

   claims because they must be individually arbitrated in Joplin, Missouri. This Court need not

   address this question for a third time under the doctrine of issue preclusion, which “bars a party

   from relitigating an issue once it has suffered an adverse determination on the issue[.]” Park Lake

   Res. L.L.C. v. USDA, 378 F.3d 1132, 1136 (10th Cir. 2004) (citations omitted). It is designed to

   prevent parties from wasting litigants’ resources and adjudicators’ time, and to discourage parties

   who lose to shop around for a different tribunal. See B & B Hardware, Inc. v. Hargis Indus., Inc.,

   135 S. Ct. 1293, 1298–99 (2015). In general, issue preclusion applies when: (1) the issue

   previously decided is identical with the one presented in the action in question; (2) the prior action

   has been finally adjudicated on the merits; (3) the party against whom the doctrine is invoked was

   a party, or in privity with a party to, the prior adjudication; and (4) the party against whom the

   doctrine is raised had a full and fair opportunity to litigate the issue in the prior action. Park Lake,

   378 F.3d at 1136.

          The doctrine applies equally to jurisdictional dismissals. Park Lake, 378 F.3d at 1136. In

   particular, “dismissals for lack of jurisdiction preclude relitigation of the issues determined in

   ruling on the jurisdiction question.” Id. (holding claims were precluded because the court had

   already decided they were not ripe, and it therefore lacked jurisdiction). When the issue of a

   court’s jurisdiction was raised in a previous action, “there is no reason why the determination of

   the issue should not thereafter be conclusive under the usual rules of issue preclusion.” Id. (citing

   Restatement (Second) of Judgments § 12 cmt. c. at 119). Thus, issue preclusion “prevents a party

                                                      7
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 8 of 12




   from relitigating a jurisdictional question when the party had a full and fair opportunity to litigate

   the matter in the prior case and the party is reasserting an identical jurisdictional claim.” Cory v.

   Fahlstrom, 143 F. App’x 84, 87 (10th Cir. 2005) (unpublished) (dismissing certain of the

   plaintiff’s claims against the defendants because the district court had already concluded it did not

   have subject matter jurisdiction over them).

          In Merrill I, Judge Mix decided on two separate occasions the Court did not have subject

   matter jurisdiction over Plaintiffs’ claims for unpaid wages and retaliation against CFI. The Court

   decided this as an initial matter in the 2017 Order and then revisited the same question in 2019

   after the Supreme Court’s New Prime decision and reached the same conclusion. See Merrill I

   Dkt. # 164, 2017 Order at pp. 7-8; Merrill I Dkt. # 326, 2019 Order at pp. 10, 14. Plaintiffs had

   more than a full and fair opportunity to litigate the matter both times. See Cory, 143 F. App’x at

   87. Now, they attempt to assert identical claims against CFI and inexplicably allege the Court has

   subject matter jurisdiction over them. (See Am. Compl., at ¶¶ 4, 84-95.) This is nothing more

   than a third attempt by Plaintiffs to avoid arbitration—a jurisdictional issue on which the Court

   has conclusively ruled—and waste judicial time and resources. Issue preclusion was designed to

   prevent this precise scenario. See B & B Hardware, 135 S. Ct. at 1298–99; see also Melnor, Inc.

   v. Corey (In re Corey), 583 F.3d 1249, 1251 (10th Cir. 2009) (noting the doctrine of issue

   preclusion “prevents a party that has lost the battle over an issue in one lawsuit from re-litigating

   the same issue in another lawsuit”).

            For these reasons, the Court must dismiss Plaintiffs’ Complaint.




                                                     8
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 9 of 12




   II.    Even If Not Barred by Issue Preclusion, Plaintiffs’ Claims Should Be Dismissed and
          Compelled to Arbitration Pursuant to the Mutual Agreements to Arbitrate Contained
          in Plaintiffs’ Agreements.

          Alternatively, for the reasons previously briefed and argued extensively before Judge Mix,

   Plaintiffs’ claims should be dismissed and compelled to individual arbitrations in Joplin, Missouri

   pursuant to their Agreements to individually arbitrate all claims arising out of or relating to their

   relationship with CFI.

          Because the Court may take judicial notice of all on-the-record submissions in the Merrill

   I lawsuit, CFI will not revisit those arguments already made in great detail in this brief. See

   Peterson v. Saperstein, 267 F. App’x 751, 754 (10th Cir. 2008). Instead, CFI incorporates the

   following pleadings by reference herein: (i) Defendants XPO Logistics Truckload, Inc.,

   TransForce, Inc., and Con-Way Truckload, Inc.’s Motion to Dismiss and Compel Individual

   Arbitrations (Merrill I Dkt. # 58); (ii) Plaintiffs’ Response to Defendants XPO Logistics

   Truckload, Inc., TransForce, Inc., and Con-Way Truckload, Inc.’s Motion to Dismiss and Compel

   Individual Arbitrations (Merrill I Dkt. # 75); (iii) Defendants XPO Logistics Truckload, Inc.,

   TransForce, Inc., and Con-Way Truckload, Inc.’s Reply in Support of Their Motion to Dismiss

   and Compel Individual Arbitrations (Merrill I Dkt. # 83); (iv) Defendants XPO Logistics

   Truckload, Inc., TransForce, Inc., and Con-Way Truckload, Inc.’s Motion to Dismiss Plaintiffs’

   Fourth Amended Complaint and Compel Individual Arbitrations (Merrill I Dkt. # 94); (v)

   Plaintiffs’ Response to Defendants XPO Logistics Truckload, Inc., TransForce, Inc., and Con-Way

   Truckload, Inc.’s Motion to Dismiss Plaintiffs’ Fourth Amended Complaint and Compel

   Individual Arbitrations (Merrill I Dkt. # 97); (vi) Defendants XPO Logistics Truckload, Inc.,

   TransForce, Inc., and Con-Way Truckload, Inc.’s Reply in Support of Motion to Dismiss

   Plaintiffs’ Fourth Amended Complaint and Compel Individual Arbitrations (Merrill I Dkt. # 107);



                                                    9
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 10 of 12




   (vii) Order (Merrill I Dkt. # 164); (viii) Plaintiffs’ Motion for Reconsideration of Court’s Order

   Dated October 4, 2017 [Dkt. 164] (Merrill I Dkt. # 298); (ix) XPO Logistics Truckload, Inc.,

   TransForce, Inc., and Con-Way Truckload, Inc.’s Response to Plaintiffs’’ Motion to Reconsider

   (Merrill I Dkt. # 299); (x) Pathway’s Response to Plaintiffs’ Motion to Reconsider (Merrill I Dkt.

   # 300); (xi) Plaintiffs’ Reply in Support of Motion for Reconsideration of Court’s Order Dated

   October 5, 2017 [Dkt. 164] (Merrill I Dkt. # 302); (xii) Supplemental Brief in Response to

   Plaintiffs’ Motion for Reconsideration of Court’s Order Dated October 5, 2017 (Merrill I Dkt. #

   310); (xiii) Plaintiffs’ Supplemental Reply in Support of Motion for Reconsideration of Court

   Order Dated October 5, 2017 (Merrill I Dkt. # 317); and (xiv) Defendants XPO Logistics

   Truckload, Inc., TransForce, Inc., and Con-Way Truckload, Inc.’s Second Supplemental Brief

   Related to Plaintiffs’ Motion for Reconsideration of Court’s Order Dated October 5, 2017 (Merrill

   I Dkt. # 324); and (xv) Order (Merrill I Dkt. # 326).

                                            CONCLUSION

          CFI respectfully requests dismissal of Plaintiffs’ Complaint with prejudice for the reasons

   articulated above.




                                                   10
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 11 of 12




          Respectfully submitted this 28th day of October, 2019.

                                                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                     STEWART, P.C.

                                                     s/ Michelle B. Muhleisen
                                                     Austin E. Smith
                                                     Michelle B. Muhleisen
                                                     2000 South Colorado Boulevard
                                                     Tower Three, Suite 900
                                                     Denver, CO 80222
                                                     Telephone: 303.764.6800
                                                     Facsimile: 303.831.9246
                                                     austin.smith@ogletree.com
                                                     michelle.muhleisen@ogletree.com

                                                     Attorneys for Defendant
                                                     Contract Freighters, Inc. a/k/a CFI




                                                11
Case 1:19-cv-02309-CMA-SKC Document 12 Filed 10/28/19 USDC Colorado Page 12 of 12




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 28th day of October, 2019, I electronically filed the foregoing
   DEFENDANT’S MOTION TO DISMISS AND COMPEL INDIVIDUAL ARBITRATIONS
   with the Clerk of Court using the CM/ECF system and served a copy via email on the following
   counsel of record:

          John R. Crone, Esq.
          john@crone-law.com

          Attorney for Plaintiffs


                                                        s/ Linda R. Kerman
                                                        Linda R. Kerman, Paralegal




                                                   12
